United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3659
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Royal Joseph Louis Zeno,                *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 20, 2010
                                Filed: August 2, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Royal Joseph Louis Zeno pled guilty to conspiring to distribute in excess of 50
grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. The
district court1 imposed the statutory minimum sentence of 120 months in prison and
5 years of supervised release. On appeal, Zeno’s counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), asserting that the 10-year mandatory
minimum sentence for this offense is unconstitutional.



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
       Counsel’s argument is unavailing. The mandatory minimum sentence under
section 841 does not violate the separation-of-powers doctrine, see United States v.
Prior, 107 F.3d 654, 660 (8th Cir. 1997), the Eighth Amendment, see United States
v. Garcia, 521 F.3d 898, 901 (8th Cir. 2008), or the right to equal protection, see
United States v. McClellon, 578 F.3d 846, 861-62 (8th Cir. 2009), cert. denied 130 S.
Ct. 1106 (2010).

       Finding no nonfrivolous issue on appeal, see Penson v. Ohio, 488 U.S. 75, 80
(1988), we affirm the judgment and grant counsel leave to withdraw, subject to
counsel informing appellant about procedures for seeking rehearing or filing a petition
for certiorari.
                       ______________________________




                                         -2-